Citation Nr: 1443308	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  03-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to January 1971.

The complex procedural history of the Veteran's claims warrants some explanation.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Here, the Veteran filed a petition to reopen a previously denied claim for "mental illness" in December 1999.  In June 2000, the Hartford RO denied that claim, finding that no new and material evidence had been submitted.  The Veteran appealed the denial, and the Board issued a decision in July 2005 in which it separated the issues into petitions to reopen claims for both schizophrenia and PTSD.  In the July 2005 decision, the Board denied the Veteran's petition to reopen the previously denied claim insofar as it pertained to schizophrenia but granted the petition to reopen a claim of service connection for PTSD and remanded that claim on its merits.  

In a November 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While that appeal was pending at the Court, the Veteran's attorney and VA's Office of General Counsel filed a joint motion for remand, indicating that VA had not properly searched for a police report the Veteran asserted was filed in November 1968.  In a January 2008 order, the Court granted the parties' joint motion, vacating the Board's November 2006 decision and remanding the Veteran's claim for service connection for PTSD.  In May 2008 and December 2009 remands, the Board directed the RO to complete development outlined in the January 2008 joint motion.  

Following the RO's attempts to complete the development outlined in the remands, the case was returned to the Board, which denied the PTSD claim in August 2012.  At that time, however, the Board noted that the Veteran had been diagnosed not just with PTSD but with a multitude of other acquired psychiatric disorders during the course of the claim period and consequently remanded what it identified at the time as a claim for service connection for an acquired psychiatric disorder other than PTSD.  The Veteran again appealed the denial of the PTSD claim to the Court, and the parties again filed a joint motion for remand in May 2013, finding that the Board had not fully discussed all relevant evidence and had not accounted for its failure to contact fellow service members who the Veteran contended could corroborate his alleged in-service assault.  The Board subsequently remanded the PTSD claim in February 2014 to provide the Veteran with a new hearing, which was held in May 2014.  In addition, the Hartford RO denied the Veteran's claim for service connection for multiple myeloma in a March 2012 rating decision; that issue is now before the Board for the first time.  

In that connection, the Board notes that the Court has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board further notes that regardless of what has been done to date concerning the Veteran's psychiatric disability claims, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim, which was denied by the Board in the July 2005 decision and not appealed thereafter.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for an acquired psychiatric disorder other than PTSD as a claim to reopen.

The Veteran testified before a Veterans Law Judge who is no longer employed by the Board in October 2009 and before the undersigned Veterans Law Judge at a videoconference hearing in May 2014.  A transcript of both hearings has been associated with the claims file.  

The Board acknowledges that following certification of the Veteran's appeal to the Board, additional evidence was received by VA.  Thus, in addition to the actions directed below by this remand, the agency of original jurisdiction (AOJ) must consider this evidence in relation to the Veteran's claims.

(The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder other than PTSD.  The underlying service connection issue, along with the other claims, is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In a July 2005 decision, the Board denied the Veteran's petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder other than PTSD.  The Veteran did not appeal that decision.

2.  Evidence received since the July 2005 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  A July 2005 Board decision that denied the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the prior final denial of the claim of service connection for an acquired psychiatric disorder other than PTSD, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2005 decision, the Board denied the Veteran's petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder other than PTSD.  The decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for an acquired psychiatric disorder other than PTSD was the July 2005 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board denied the Veteran's petition to reopen the previously denied claim for an acquired psychiatric disorder other than PTSD in July 2005.  In so doing, the Board found that the Veteran had not established that his psychiatric diagnosis was etiologically linked to service.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has an acquired psychiatric disorder other than PTSD that is related to service.  In particular, the Veteran contends that he developed an acquired psychiatric disorder other than PTSD as a result of being assaulted in a bar while on duty in 1968.  As a result, the Veteran contends that service connection for an acquired psychiatric disorder other than PTSD is warranted.

Evidence of record in 2005 included the Veteran's service treatment records, review of which reflects that they are silent as to any complaints or diagnosis of any psychiatric difficulties.  At the Veteran's January 1971 separation report of medical examination, he was found to have a normal psychiatric system, and he responded "No" when asked if he experienced any psychiatric symptoms.  Post-service treatment records of record available in 2005 document that the Veteran first sought psychiatric treatment in 1999, at which time he was noted to have a "history of paranoid delusions."  VA and private treatment records document a multitude of psychiatric diagnoses from 1999 to 2005, including PTSD, schizophrenia, delusional disorder, and depression.  The only clear etiological opinions offered by his treatment providers during that time, however, relied solely on the Veteran's own report of an in-service assault on which he blamed his psychiatric problems; this report was questioned by a VA examiner in December 2002.

Evidence added to the record since the Board's July 2005 denial includes records of treatment the Veteran has received from VA treatment providers since that date, as well as report of a VA examination conducted in September 2013 in which the VA examiner opined that the Veteran has a current diagnosis of schizoaffective disorder that may have begun while he was on active duty.  As such, the Board finds that the evidence, in the form of the September 2013 VA examination, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the July 2005 decision, the Board denied the Veteran's petition to reopen his previously denied claim for service connection because he had not established that his psychiatric diagnosis-then identified as schizophrenia-was related to his time on active duty.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that his current acquired psychiatric disorder was related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the July 2005 determination-the possibility that the Veteran's current psychiatric problems may be related to his claimed in-service assault.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The newly obtained evidence suggests that the Veteran's current acquired psychiatric disorder may have begun while the Veteran was on active duty.  The Board thus finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for an acquired psychiatric disorder other than PTSD have been met.


ORDER

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder other than PTSD has been received; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim of service connection for PTSD and for an acquired psychiatric disorder other than PTSD, as well as his claim for service connection for multiple myeloma.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With regard to the Veteran's claim for service connection for PTSD ,the Board recognizes that the present case, which involves allegations of a personal assault (the alleged beating of the Veteran by bouncers at a nightclub while he was on active duty), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(5) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, a review of the record reflects that the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(5) or that evidence from other sources could help corroborate the claimed in-service personal assault stressor, nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, the AOJ must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Credible supporting evidence that a claimed in-service stressor occurred is important in light of the specific elements necessary to substantiate a service connection claim for PTSD.  See 38 C.F.R. § 3.304(f) (2013).

Regarding the Veteran's claimed in-service stressor, the Board notes that the Veteran has contended that his claimed PTSD is related to an incident in service in which he was "sucker-punched" by a group of bartenders and bouncers when he tried to intervene for a friend who failed to pay for a drink at a nightclub.  In April 2010 and May 2010, the Veteran submitted letters in which he listed the names of fellow soldiers who might remember the alleged assault, and he asked VA to contact the service members for corroboration of the claimed stressor.  

Under the circumstances of this case, and given the findings of the parties in the May 2013 joint motion, the Board believes that additional effort should be undertaken to allow the Veteran to submit any corroborating evidence, to include supportive statements from other individual(s) who may be able to provide corroborative evidence of the Veteran's claimed personal assault stressor.  Therefore, on remand, the AOJ must search for other evidence corroborating the assault.  Furthermore, as instructed in the remand, the Veteran must be notified if the search for corroborating information leads to negative results.

In particular, the Board notes that, as explained in the Introduction above, the parties to the May 2013 joint motion agreed that the Board did not adequately discuss whether reasonable efforts were made to obtain relevant information regarding the Veteran's claimed in-service stressor.  Specifically, the parties noted the Veteran's 2010 letters identifying service members who may have knowledge of the claimed assault.  The parties highlighted the fact that VA has provided for special evidentiary development procedures and has undertaken a special obligation to assist a Veteran in producing corroborating evidence of an in-service stressor in personal assault cases.  The parties cited the ruling in Forcier v. Nicholson, 19 Vet. App. 414, 422 (2006), in which the Court stated that if, "in the process of identifying these potential sources, a claimant provided the name or names of any persons who allegedly perpetrated the assault or the names of any potential witnesses, the Secretary's reasonable efforts to assist, as required under section 5103A(a), may also include attempting to assist the claimant in obtaining statements from these persons."  Thus, the parties agreed that a remand was necessary in order for the Board to address whether reasonable efforts have been untaken to assist the Veteran with obtaining evidence regarding his claimed in-service assault.

Thus, in light of the May 2013 joint motion, and the Court's ruling in Forcier, the Board finds that additional efforts must be undertaken in an attempt to obtain evidence that supports the Veteran's claims of experiencing an in-service personal assault at a nightclub.  Thus, on remand, the AOJ must contact the Veteran and request that he provide detailed information regarding the service members he identified in the 2010 letters.  Specifically, the AOJ should request that he provide the full name, rank, and address of each listed individual, so that VA can assist in obtaining a statement from these individuals.  Additionally, the AOJ must instruct the Veteran that he can submit statements from witnesses or confidants in support of his claim.

A review of the Veteran's claims file reflects that he has received ongoing treatment at multiple VA facilities; voluminous records from these facilities are of record.  However, a document submitted by the Veteran in July 2014 indicates that he was hospitalized for psychiatric treatment for five days in August 2013 at the VA Medical Center (VAMC) in Providence, Rhode Island.  The Board acknowledges that the RO has diligently sought records of the Veteran's ongoing treatment from multiple VAMCs.  However, it does not appear that the records of his August 2013 psychiatric hospitalization at the Providence VAMC are of record.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims for service connection, on remand the AOJ must attempt to obtain the above-identified medical records and VA examination reports, along with any other examination or treatment records from the Providence VAMC, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA and private treatment providers, as well as VA examinations conducted in March 1982, August 2002, December 2002, June 2011, September 2013, and November 2013.  As noted above, the Veteran's service treatment records are silent as to any psychiatric diagnoses, although he was seen in February 1968 for treatment of hematuria, which was noted to be of an "unknown cause."  He was treated for superficial lacerations to his lip and chin in July 1968 and in November 1968 was seen for complaints of nasal pain.  At that time, his treatment provider noted that he "struck door with nose 1 week ago."  An x-ray of the nose done in December 1968 revealed a "small chip fracture" of the nose.  He was also seen in November 1968 for a fractured tooth and in February 1969 for pain in his right eye; no diagnosis was assigned at that time.  He underwent surgery in May 1969 to repair a "traumatically deviated" septum; records document that the Veteran sustained an injury to his nose in February 1969, the "nature of which is not disclosed.  Off base, off duty."  On multiple occasions, a dental treatment provider noted that the Veteran was "very belligerent," requiring consultation concerning his attitude toward treatment providers.  At his January 1971 separation examination, the Veteran reported that his health was "outstanding"; his psychiatric system was noted to be normal.  Similarly, at an October 1978 medical examination conducted during his Army Reserve service, the Veteran was again found to have a normal psychiatric system; he made no psychiatric complaints at that time.

Since his separation from service, the Veteran has been seen on multiple occasions by both private and VA treatment providers.  As relevant to the current appeal, the Veteran was first seen for psychiatric problems in 1999, at which time he was noted to have a "history of paranoid delusions" and diagnosed with delusional disorder.  Since that time, the Veteran has been hospitalized on multiple occasions and has been diagnosed with PTSD, schizophrenia, schizoaffective disorder, psychosis, and depression.  At the time of his first diagnosis of PTSD, during a July 2001 hospitalization, the Veteran's treatment provider noted his report of having been assaulted in a bar while on active duty, although no clear etiological link was drawn between the alleged assault and the diagnosis.  His treatment provider at the time also raised the possibility of psychotic disorder and organic brain syndrome.  The July 2001 discharge diagnosis reflects delusional disorder only, with a rule-out diagnosis of schizophrenia.  In February 2002, the Veteran was again diagnosed with PTSD based on his own report of the in-service assault.  A private treatment provider submitted a letter in May 2002 stating that the Veteran suffered from PTSD based on the claimed in-service assault as well as from a depressive disorder with psychosis.  Subsequent VA and private treatment and hospitalization records document that the Veteran has continued to seek treatment for what has been identified as PTSD, based on the reported assault, and delusions and psychosis.  To that end, the Board notes that at a November 2007 hospitalization, the treating psychiatrist questioned whether the Veteran's reported "flashbacks" were actually delusions or hallucinations instead.  The Veteran has also submitted multiple letters from two private treatment providers concerning his psychiatric complaints.  In these letters, dated in December 2010, June 2011, and September 2011, the treatment providers assigned the Veteran a diagnosis of PTSD based on his self-report of the alleged in-service assault.

The Veteran was afforded VA examinations in March 1982, August 2002, December 2002, June 2011, September 2013, and November 2013.  At the March 1982 examination, conducted pursuant to unrelated claims, the Veteran did not make any psychiatric complaints, and no psychiatric diagnosis was assigned.  At the August 2002 VA examination, the examiner noted that the claims file was unavailable but assigned the Veteran a diagnosis of PTSD, based on the self-reported in-service assault, as well as psychotic disorder.  The examiner also noted that the Veteran had been in a motor vehicle accident after service that had caused "difficulty in thought process and communication."  However, in the December 2002 addendum, the examiner affirmed that he had reviewed the Veteran's claims file and called into question the Veteran's report of the alleged incident, as well as buddy statements the Veteran had submitted in support of the claim.  The examiner, however, confirmed diagnoses of both PTSD and a psychotic disorder but opined that "it is difficult to conclude with certainty that his disabling condition is the direct result of any experiences while in the military."  At the June 2011 examination, the Veteran was diagnosed with PTSD and major depression based on the reported in-service assault, although the examiner noted that "determining the etiology of the Veteran's illness is quite difficult considering the lack of available evidence" concerning the claimed assault.  

Report of the September 2013 VA examination reflects that the examiner diagnosed not PTSD but schizoaffective disorder and noted that there was no credible evidence of record to substantiate the alleged in-service nightclub assault.  The examiner noted that the Veteran's reported PTSD symptoms are "often unrelated to [his] reported stressor" and found it likely that "the incident may in fact reflect delusional thinking" and hallucinations.  The examiner also noted that the Veteran appeared to have been "function[ing] adequately" prior to a 1986 motor vehicle accident.  The examiner concluded that the Veteran's correct diagnosis was schizoaffective disorder, not PTSD, and noted that there was insufficient evidence of record to substantiate his claimed in-service stressor.  The examiner found that it was "less likely than not the Veteran experienced the reported bar fight in 1968" but that he "genuinely believes this fight took place and may have had delusions or hallucinations related to the fight beginning in service."  The examiner concluded that, although she was unable to determine with certainty when the Veteran developed psychiatric symptoms without resorting to speculation, it is "typical for the onset of psychotic disorders to begin in late teens or early adulthood."  Therefore, the examiner concluded, the Veteran's schizoaffective disorder "is at least as likely as not caused by or a result of military service."  In a November 2013 addendum, the examiner clarified that she was unable to determine, without resort to speculation, when the Veteran's schizoaffective disorder actually began, due to the lack of evidence to support the in-service assault or any other indications of an in-service "onset of psychiatric symptoms."

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

Here, the Board finds the etiological discussion provided by the VA examiners to date to be inadequate, as the June 2011 and September 2013 VA examiners appear to be in conflict as to whether the Veteran actually experiences PTSD.  Further, the September 2013 examiner, in her November 2013 addendum opinion, failed to sufficiently clarify whether it was at least as likely as not that the Veteran's schizoaffective disorder was etiologically linked to his period of active duty.  In addition, as noted above, records of the Veteran's August 2013 psychiatric hospitalization are not of record.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision as to these clinical assessments and must therefore remand to obtain a further VA medical examination and opinion regarding a diagnosis and etiological opinion concerning the Veteran's claimed PTSD and other acquired psychiatric disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

In light of this, the Board finds it necessary to secure a VA examination to ascertain whether the Veteran in fact has PTSD that is a result of an identified in-service stressor or otherwise suffers from an acquired psychiatric disorder related to service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010); see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist, to include particular attention to the multiple diagnoses that have been assigned by the Veteran's private and VA treatment providers, as well as the records of the August 2013 psychiatric hospitalization and the opinions set forth by the VA examiners in June 2011, September 2013, and November 2013.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's claimed in-service stressor and must specifically discuss whether the identified stressor is adequate to support a diagnosis of PTSD and whether his symptoms are related to the identified stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA Training Letter 211B (10-05), July 16, 2010.

Further, under Clemons, supra, in order to properly assess the Veteran's claim for an acquired psychiatric disorder other than PTSD, on remand the designated examiner must provide a medical nexus opinion with respect to any diagnosed acquired psychiatric disorder other than PTSD.  The opinion must address whether the Veteran has an acquired psychiatric disorder other than PTSD that is attributable to his active military service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records, which suggest that he has a current diagnosis of schizoaffective disorder and has been assigned diagnoses of delusional disorder, depression, and schizophrenia in addition to PTSD.  The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.

Regarding the Veteran's claim for service connection for multiple myeloma, the Board acknowledges that the Veteran was first diagnosed with multiple myeloma in August 2011 and has continued to seek treatment for the disorder since that time.  He has contended that he believes he developed the disorder secondary to being routinely exposed to heavy secondhand smoke while on active duty.  In particular, the Veteran contended, in a July 2014 letter, that he was the "only airman in his squadron who did not smoke and many of the others were chain[-]smokers" and that he believes this ongoing exposure to secondhand smoke weakened his immune system and presented a carcinogen that led to his later development of multiple myeloma.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service exposure to cigarette smoke on a secondhand basis.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

Thus, on remand, the Veteran must be afforded VA examination in order to obtain an etiological opinion concerning his currently diagnosed multiple myeloma based on both examination and a thorough review of his claims file.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for multiple myeloma.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether his multiple myeloma is directly linked to the Veteran's time on active duty, including in particular to his claimed intensive exposure to secondhand smoke.  The Veteran's contentions must be discussed in the context of any medical opinion.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send to the Veteran and his representative a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2013).  The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection for PTSD.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(5).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)

2.  The AOJ must contact the Veteran and ask him for the complete name, unit assignments, and addresses of all the individuals that he confided in or were witnesses to the assault that he claims took place while in service.  The AOJ should, to the extent feasible, assist the Veteran in obtaining statements from identified individuals.  The Veteran should be specifically informed that he should submit statements on his own behalf, or have others forward them directly to the AOJ.

If any statements are obtained, the AOJ should verify through service department sources (if applicable) that each individual offering a statement was actually stationed with the Veteran at the time in question.

3.  The AOJ must obtain from the Providence VAMC any available medical records not currently of record pertaining to the Veteran's psychiatric hospitalization in August 2013, as well as any other records of treatment or hospitalization identified by the Veteran.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any putative records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

4.  The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(5) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged assault, to include any other evidence corroborating the incident.  As noted above, the Veteran should also be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.

A letter must be prepared asking the service department to provide any available information that might corroborate the Veteran's alleged in-service personal assault stressor.  Specifically, any unit records showing that the Veteran or anyone else reported the incident to a commander or other authority should be sought.  All lay statements or investigative reports maintained by the service department relating to the Veteran should be sought.  Any additional action necessary for independent verification of the alleged personal assault stressor must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

5.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination by a psychiatrist and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences PTSD, schizoaffective disorder, or any other acquired psychiatric disorder.  A VA or VA-contracted psychiatrist must review the Veteran's claims file and test results, examine the Veteran, and assign diagnoses for each acquired psychiatric disorder the Veteran experiences.  The examiner must specifically provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD, to include in particular as due to the alleged in-service assault.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's alleged in-service stressor and must specifically address whether the alleged stressor is adequate to support a diagnosis of PTSD; and whether his symptoms are related to the alleged stressor.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  In so opining, the examiner must address the Veteran's various diagnoses of schizoaffective disorder, delusional disorder, schizophrenia, and depressive disorder as assigned by multiple VA and private treatment providers. The examiner must discuss the Veteran's contentions concerning the alleged in-service assault and continuity of symptomatology, the service dental records labeling him "belligerent," and the 1978 medical examination report finding no psychiatric abnormalities, as well as the VA examiner's September 2013 and November 2013 statements concerning likely onset of psychotic disorders.  All opinions must be set forth in detail and explained in the context of the record.

6.  The Veteran must then be scheduled for VA examination concerning his diagnosed multiple myeloma.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether his multiple myeloma is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to the Veteran's time on active duty.  The Veteran's contentions regarding his in-service exposure to secondhand smoke must be discussed.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

7.  The adjudicator must ensure that each examination report complies with this remand and the questions presented in the examination requests.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

8.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


